DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0019] and [0026], the term “PCT” is used instead of “PTC”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2014/0209753 A1).
Referring to Claim 1: Takahashi discloses a rail-bound track section, comprising: 
a combined train protection system having a functionality of a first automatic train protection system (CBTC) and a functionality of a second automatic train protection system (ATC) (Para. [0021]) (Fig. 1), said combined train protection system being: 
configured to take into account trains (10) equipped (11) with said second automatic train protection system (ATC) in the track section during a control of trains equipped with said first automatic train protection system (CBTC) (Para. [0032]) (Fig. 3), and 
configured to take into account trains (20) equipped (21) with said first automatic train protection system (CBTC) in the track section during a control of trains (10) equipped with said second automatic train protection system (ATC) (Para. [0032]) (Fig. 3); and 
said first automatic train protection system (CBTC) having first wayside train protection facilities (7) disposed at the track section (Fig. 1), configured to transmit data to trains (10) equipped (11) with said second automatic train protection system (ATC) and configured to receive data from the trains (10) equipped (11) with said second automatic train protection system (Para. [0030]) (Fig. 4).

Referring to Claim 2: Takahashi discloses a rail-bound track section, which further comprises a wayside centrally located train protection facility (7) configured to simultaneously track trains (20) equipped (21) with said first automatic train protection system (CBTC) and trains (10) equipped (11) with said second automatic train protection system (ATC) on the track section (R) (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Carlson (US 2019/0054942 A1).
Referring to Claim 3: Takahashi further teaches a rail-bound track section, wherein said first automatic train protection system is a CBTC system (21) (Para. [0037]) and said second automatic train protection system is a ATC system (11) (Para. [0033]).
	Takahashi teaches an automatic train control (ATC) system rather than a positive train control (PTC) system. However, Carlson teaches that “[e]xisting alternatives to the fixed block systems may include centralized safety control systems, such as positive train control (PTC) and communication based train control (CBTC) based systems.” (Para. [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Takahashi to use a PTC system instead of an ATC system, as Carlson teaches that PTC is a known alternative to CBTC systems, and PTC offers enhanced safety by utilizing centralized movement authority.

Referring to Claim 5: Takahashi further teaches a rail-bound track section, wherein said combined train protection system is configured to transfer trains equipped with said ATC system to immediate and gradual or immediate and absolute braking (Para. [0036]).
	Takahashi teaches an automatic train control (ATC) system rather than a positive train control (PTC) system. However, Carlson teaches that “[e]xisting alternatives to the fixed block systems may include centralized safety control systems, such as positive train control (PTC) and communication based train control (CBTC) based systems.” (Para. [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Takahashi to use a PTC system instead of an ATC system, as Carlson teaches that PTC is a known alternative to CBTC systems, and PTC offers enhanced safety by utilizing centralized movement authority.

Referring to Claim 6: Takahashi further teaches a rail-bound track section, wherein said combined train protection system is configured to transfer switch settings and signal aspects having been determined and transferred by wayside safety facilities (7) of said CBTC system (21) to trains (10) equipped with said ATC system (11) (Para. [0010-0012].
Takahashi teaches an automatic train control (ATC) system rather than a positive train control (PTC) system. However, Carlson teaches that “[e]xisting alternatives to the fixed block systems may include centralized safety control systems, such as positive train control (PTC) and communication based train control (CBTC) based systems.” (Para. [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Takahashi to use a PTC system instead of an ATC system, as Carlson teaches that PTC is a known alternative to CBTC systems, and PTC offers enhanced safety by utilizing centralized movement authority.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Carlson and Golden et al. (US 2015/0251676 A1).
Referring to Claim 4: Takahashi does not teach a PTC system with a mission. 
However, Golden teaches a system and method for vehicle control, wherein a train protection system with combined trip information is configured to provide trains equipped with said PTC system with a mission (316) (Fig. 3) which, during a passage through the rail-bound track section, relates to a track length for which a track clear signal exists (abstract) (Para. [0004], [0018], and [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Takahashi to use a PTC system with a mission, as taught by Golden, because PTC offers enhanced safety by utilizing centralized movement authority and establishing a mission organizes operation of the vehicle in a variety of situations.

Regarding the instant claimed steps of method claims 7-10, note that the operation of the prior structure of claims 1-6 inherently requires the method steps as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617